In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14-1526

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


MICHAEL DEMARCO,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 12 CR 389 — John W. Darrah, Judge.


    ARGUED DECEMBER 4, 2014 — DECIDED APRIL 24, 2015


   Before BAUER, RIPPLE, and SYKES, Circuit Judges.
    BAUER, Circuit Judge. A jury convicted defendant-appellant,
Michael DeMarco (“DeMarco”), of one count of wire fraud, see
18 U.S.C. § 1343, and the district court sentenced him to forty-
eight months’ imprisonment. DeMarco appeals his conviction,
arguing the district court made two erroneous evidentiary
rulings which substantially prejudiced his defense. He also
contests his sentence, claiming that the district court erred by
applying a two-level increase to his base offense level for both
2                                                         No. 14-1526

abuse of a position of trust, see U.S.S.G. § 3B1.3, and the use of
sophisticated means, see U.S.S.G. § 2B1.1(b)(1). For the reasons
set forth below, we affirm.
                        I. BACKGROUND1
    In January 2007, Michael Suarez (“Suarez”), a seventy-five
year old widower from Mexico, visited a JPMorgan Chase
Bank located in Vernon Hills, Illinois, to open a checking
account. Michael DeMarco, the bank branch manager and
assistant vice president, approached Suarez and assisted him
in opening the account. DeMarco and Suarez eventually
became friends. They spoke with one another about personal
matters every week or so when Suarez would go to the bank
to withdraw cash. During one of these conversations, Suarez
told DeMarco that he was trying to sell his three acre property
in Lincolnshire, Illinois, then listed with Coldwell Banker for
$1.8 million. DeMarco told Suarez that he was “in charge of a
lot of very wealthy people’s accounts” and that he could help
Suarez sell the property.
    DeMarco convinced Suarez to break his contract with
Coldwell Banker, indicating that he had a buyer for the
property. DeMarco told Suarez that he needed a home equity
line of credit (“HELOC”) on the property in order to complete
the sale. After unsuccessfully submitting HELOC applications
with Chase Bank and Wells Fargo, DeMarco obtained a
HELOC, under Suarez’s name and secured by Suarez’s
property, from Bank of America, in the amount of $250,000.


1
 The following facts are recited from the testimony and evidence produced
at trial.
No. 14-1526                                                 3

    On June 8, 2007, DeMarco joined Suarez at a Bank of
America branch located in Buffalo Grove, Illinois, to close on
the HELOC. DeMarco provided the Bank of America represen-
tative who handled the closing, Dhara Patel, with his account
details and requested that the $250,000 in HELOC proceeds be
deposited directly into his personal account at Chase Bank.
DeMarco also had his work address (325 Milwaukee Avenue,
Vernon Hills, Illinois) listed as the “home address” of the
borrower, even though Suarez was listed as the “borrower” on
the HELOC.
    On June 21, 2007, the HELOC proceeds were transferred via
wire into DeMarco’s personal account at Chase Bank. How-
ever, because the account holder (DeMarco) did not match the
name of the borrower on the HELOC (Suarez), the wire
transfer was reversed the following day. DeMarco then caused
Bank of America to transfer the HELOC proceeds into a joint
checking account, which he opened in both his and Suarez’s
name and which listed DeMarco’s home address as the address
of record on the account. After the HELOC proceeds were
transferred to the joint account on June 27, 2007, DeMarco
withdrew $245,000 of the $250,000 from the joint account and
deposited the funds into his personal account at Chase Bank.
After Chase Bank terminated his employment on August 22,
2007, DeMarco transferred the funds into two accounts he
opened at National City Bank.
   DeMarco spent the vast majority of the HELOC proceeds to
pay off his credit card debt, make a down-payment on his
home and on a Lexus SUV, pay off his two cars (a Mazda and
Mercedes), finish his basement, and go on vacations to Hawaii,
4                                                    No. 14-1526

Mexico, and the Wisconsin Dells. He used a small fraction of
the money to pay off various debts that Suarez had incurred.
    In late July or early August 2007, Suarez went to a Chase
Bank branch located in Libertyville, Illinois, to review copies of
his Chase checking account statement. Upon doing so, he
identified various irregularities with respect to his statement
for July 2007. He brought this to the attention of a Libertyville
Chase banker and was informed that he may have been the
victim of some sort of fraud. Suarez then contacted Federal
Bureau of Investigation (“FBI”) Special Agent Daniel McCune
to discuss his dealings with DeMarco. After speaking with
Suarez, Agent McCune launched an investigation; as a result
of this investigation, an indictment charging DeMarco with one
count of wire fraud in violation of 18 U.S.C. § 1343 was
returned in the Northern District of Illinois on May 23, 2012.
    DeMarco proceeded to trial on the charge. At trial, the
government presented the testimony of Suarez, Agent
McCune, and Dhara Patel. Suarez testified that DeMarco told
him that Chase Bank would purchase his property for $2.6
million. He testified that, at DeMarco’s direction, he went to a
Bank of America branch located in Buffalo Grove, Illinois, to
attend what he thought was a closing on the sale of his
property. Eventually, Suarez realized that the meeting did not
relate to the sale of his property, but rather to open a line of
credit for $250,000. DeMarco told him that the HELOC was
necessary to consummate the sale of his property.
   Suarez testified that DeMarco rushed him through the
HELOC closing and told him to sign numerous documents
before he had a chance to read them. He testified that he and
No. 14-1526                                                    5

DeMarco never discussed where the HELOC proceeds would
be deposited nor did he ever know that DeMarco arranged to
have the proceeds transferred to his (DeMarco’s) personal
account at Chase Bank. Suarez said that he never questioned
DeMarco because he “had confidence in him” and thought
that DeMarco, as a bank branch manager and assistant vice
president, knew what he was doing.
    After the HELOC closing, Suarez never spoke to or saw
DeMarco again. Every time Suarez tried to contact DeMarco,
he was met with an excuse—for example, he was told DeMarco
was “downtown at a meeting,” “with a client,” or “out to
lunch.” Suarez also testified that he never agreed to pay
DeMarco a commission for selling his property; he never
agreed to open a joint checking account with DeMarco; he
never agreed to give DeMarco any portion of the $250,000 in
HELOC proceeds; and he never asked DeMarco to pay off any
of his debts.
    Agent McCune testified that, as part of his investigation, he
went to DeMarco’s home to interview him. During the inter-
view, DeMarco initially told him that Suarez had given him the
HELOC proceeds as a gift but subsequently admitted this was
not true, instead saying that Suarez had taken him on as a sales
agent for the sale of his property. Agent McCune testified that
DeMarco said he located a developer, through a bank client, to
purchase the property but could recall neither the name of the
customer nor the buyer. Agent McCune testified that DeMarco
ultimately admitted that he lied to Suarez when he told him
that he found a developer who agreed to purchase the prop-
erty for $2.6 million. Finally, Agent McCune testified that
6                                                 No. 14-1526

DeMarco admitted that Suarez trusted him and that he abused
that trust.
   Dhara Patel, the Bank of America representative who
handled the HELOC closing, testified that DeMarco rushed her
through the closing in order to keep her from fully explaining
the HELOC documents to Suarez. She also corroborated
Suarez’s testimony that DeMarco pushed him to sign docu-
ments before he had a chance to review them. She testified that
DeMarco did not attempt to explain the documents to Suarez
and that Suarez did not appear to fully understand what was
going on during the closing.
    DeMarco was the only defense witness. He testified that he
had not intended to defraud Suarez; that the two had entered
into a legitimate oral agreement for him to sell Suarez’s
property. According to DeMarco, Suarez agreed to pay him a
commission of ten to twelve percent of the sale price, in the
event that he was able to sell the property. DeMarco testified
that he found a developer to purchase the property, however,
because the developer needed a couple of months before he
could complete the sale, DeMarco convinced Suarez to take out
a HELOC so that he could immediately receive his commission
and Suarez could begin paying off various debts.
    DeMarco testified that Suarez participated in every step of
the HELOC process. He testified that Suarez agreed to having
the HELOC proceeds deposited in his (DeMarco’s) personal
account at Chase Bank; that Suarez authorized him to open a
joint checking account in his and Suarez’s name; and that
Suarez agreed to having the HELOC funds transferred from
the joint checking account to his (DeMarco’s) personal account.
No. 14-1526                                                   7

DeMarco testified that on August 23, 2007, the unidentified
developer he found to purchase the property informed him
that the deal was off. According to DeMarco, he tried to contact
Suarez to tell him that the deal had fallen through, but despite
his efforts, which he admitted were rather minimal, he could
not get in touch with Suarez. DeMarco then spent the remain-
ing $114,000 in HELOC proceeds on himself and his family.
DeMarco admitted that Suarez trusted him to “do the right
thing” and that he “obviously did him [Suarez] wrong.”
    The jury found DeMarco guilty of one count of wire fraud
in violation of 18 U.S.C. § 1343. In anticipation of sentencing,
the United States Probation Office prepared a presentence
report (“PSR”). The PSR recommended a two-level enhance-
ment pursuant to the United States Sentencing Guidelines
§ 2B1.1(b)(10)(C) because DeMarco’s fraud involved the use of
sophisticated means, but rejected a two-level enhancement for
abuse of a position of trust.
    DeMarco filed an objection to the PSR’s enhancement for
sophisticated means; the government argued in response that
enhancements for both abuse of a position of trust and sophis-
ticated means were appropriate. Agreeing with the govern-
ment, the district court applied both enhancements and
determined that DeMarco’s total offense level was 27. Coupled
with a criminal history category of I, DeMarco faced an
advisory Sentencing Guidelines range of 70–87 months’
imprisonment. The district court sentenced DeMarco to a
below-Guidelines term of forty-eight months’ imprisonment.
DeMarco appeals both his conviction and sentence.
8                                                    No. 14-1526

                       II. DISCUSSION
    A. DeMarco’s Conviction
    Challenging his conviction, DeMarco argues the district
court made two erroneous evidentiary rulings which substan-
tially prejudiced his defense. We review evidentiary rulings for
abuse of discretion, United States v. Neighbors, 590 F.3d 485, 496
(7th Cir. 2009), subject to a harmless error analysis. United
States v. Thornton, 642 F.3d 599, 604 (7th Cir. 2011); Fed. R.
Crim. P. 52(a). To determine whether an evidentiary error is
harmless, we consider whether, to the average juror, the
prosecution’s case would have been significantly less persua-
sive absent the error. Thornton, 642 F.3d at 605 (citing United
States v. Cooper, 591 F.3d 582, 590 (7th Cir. 2010)).
       1. Prior Inconsistent Statement
    DeMarco first argues that the district court wrongfully
prohibited him from introducing a prior inconsistent statement
that Suarez made to Agent McCune. The purported inconsis-
tency is this: Suarez told Agent McCune during an investiga-
tory interview that DeMarco promised him that a “builder”
was interested in purchasing his property, yet Suarez testified
at trial that DeMarco identified Chase Bank as the buyer. In
response to defense counsel’s questioning on cross-examina-
tion, Suarez denied ever telling Agent McCune that DeMarco
identified a builder as the party interested in purchasing his
property. Following the completion of Suarez’s testimony,
DeMarco sought to elicit testimony from Agent McCune
regarding Suarez’s prior inconsistent statement. The govern-
ment objected and the district court sustained the objection,
deeming Agent McCune’s proposed testimony to be extrinsic
No. 14-1526                                                      9

evidence on a collateral issue and thus inadmissible under
Federal Rule of Evidence 608(b).
    Pursuant to Rule 608(b), “extrinsic evidence is not admissi-
ble to prove specific instances of a witness’s conduct in order
to attack or support the witness’s character for truthfulness.”
But the rule permits extrinsic evidence to be admitted for other
reasons, such as to show bias, contradiction, or inconsistent
statements. United States v. McGee, 408 F.3d 966, 982 (7th Cir.
2005). Indeed, Rule 613(b) expressly permits the use of extrinsic
evidence to impeach a witness. It states in relevant part:
     Extrinsic evidence of a witness’s prior inconsistent
     statement is admissible only if the witness is given
     an opportunity to explain or deny the statement and
     an adverse party is given an opportunity to examine
     the witness about it, or if justice so requires. Fed. R.
     Evid. 613(b).
    DeMarco specifically asked Suarez about the prior inconsis-
tent statement he made to Agent McCune, thus providing
Suarez an opportunity to explain or deny the statement. Suarez
denied making the statement to Agent McCune. Pursuant to
Rule 613(b), DeMarco was then entitled to elicit testimony from
Agent McCune regarding Suarez’s prior inconsistent state-
ments in order to perfect impeachment. Accordingly, the
district court erred in prohibiting DeMarco from impeaching
Suarez under 608(b).
    Even though we conclude that the district court’s eviden-
tiary ruling was erroneous, we will reverse and order a new
trial only if the error was not harmless. United States v. Boros,
668 F.3d 901, 910 (7th Cir. 2012); see also Fed. R. Crim. P. 52(a).
10                                                No. 14-1526

Given the evidence presented in support of conviction,
DeMarco cannot establish that the government’s case would
have been significantly less persuasive to the jury had
DeMarco been able to perfect the impeachment of Suarez.
    DeMarco admitted to the key aspects of the fraud in his
trial testimony and statements to law enforcement. At trial,
DeMarco admitted that he convinced Suarez that he needed a
HELOC to consummate the sale of his property, that he caused
the HELOC proceeds to be deposited into accounts which he
controlled, and that he spent nearly all the HELOC proceeds
on himself and his family. The jury also heard Agent McCune’s
testimony that DeMarco admitted during a pre-trial interview
that he lied to Suarez when he told him that an unidentified
builder was willing to purchase his property. Although
DeMarco denied making this admission at trial, he admitted to
lying to Agent McCune when first approached about his
fraudulent activities and to fabricating his educational back-
ground on an Internet employment profile (LinkedIn). More-
over, aside from DeMarco’s own testimony, the record does
not contain a shred of evidence from which it could be inferred
that DeMarco’s purported buyer was anything but fictitious.
For these reasons, the jury plainly rejected DeMarco’s self-
serving testimony and determined that he lied to Suarez about
having a buyer for the property.
    DeMarco argues that Suarez’s identification of Chase Bank
as the purported purchaser, as opposed to some unidentified
builder, made it more likely that a jury would find his repre-
sentations fraudulent since it is common knowledge that Chase
Bank is not in the business of purchasing property. This
argument is not the least bit persuasive. Irrespective of
No. 14-1526                                                     11

DeMarco’s unsupported claim regarding how widespread the
knowledge of Chase Bank’s involvement in the real estate
market is, the identity of the individual or entity that DeMarco
promised would buy Suarez’s property is not germane to the
central question of whether or not DeMarco defrauded Suarez.
The fact remains that the jury did not believe that DeMarco
had any willing buyer—Chase Bank, an unidentified builder,
developer, or otherwise—for the property.
    DeMarco also argues that the district court’s decision to
preclude testimony regarding Suarez’s aforementioned prior
inconsistent statement “shut down any opportunity” to raise
other prior inconsistent statements that Suarez made to law
enforcement. Although DeMarco alludes to multiple inconsis-
tencies, he only identifies one concretely. He contends that but
for the district court’s erroneous ruling, he would have been
able to elicit testimony from Agent McCune regarding Suarez’s
prior statement that he willingly participated in the HELOC
application, with the understanding that DeMarco was
securing the HELOC to consolidate his debt and facilitate the
development of his property. At no point in DeMarco’s lengthy
cross-examination of Suarez did he ask Suarez about this prior
inconsistent statement. Thus, even if DeMarco had sought to
impeach Suarez through Agent McCune’s testimony, that
extrinsic evidence would have been properly precluded under
Rule 613(b) since Suarez had not been given an opportunity to
explain or deny the statement. See, e.g., United States v. Johnson,
956 F.2d 460, 465 (7th Cir. 1992); Gong v. Hirsch, M.D., 913 F.2d
1269, 1274 (7th Cir. 1990); United States v. Elliot, 771 F.2d 1046,
1051 (7th Cir. 1985).
12                                                 No. 14-1526

       2. Admission of Testimony Disclosing Redacted
          Information
    Invoking Federal Rule of Criminal Procedure 16(a)(1)(E)(i),
DeMarco argues that the district court abused its discretion in
permitting Agent McCune to testify to information contained
in a redacted portion of the HELOC agreement (“Government
Exhibit Line of Credit Records”). We outline the relevant facts
below.
   In 2010, approximately two years prior to trial, the govern-
ment provided DeMarco with discovery pursuant to Federal
Rule of Criminal Procedure 16. Included with this discovery
was a redacted copy of the HELOC agreement that Suarez
entered into with Bank of America for $250,000. The version of
the HELOC agreement turned over to DeMarco listed the
borrower’s name as “Michael Suarez” but had the borrower’s
address redacted. In an unredacted version of this document,
the borrower’s address is listed as 235 Milwaukee Avenue,
Vernon Hills, Illinois—the address of the Chase Bank where
DeMarco worked.
   During DeMarco’s cross-examination of Suarez, defense
counsel asked Suarez whether everything in the HELOC
agreement was listed under his name and address. After
Suarez confirmed this to be the case, defense counsel asked
Suarez if he recalled receiving notifications concerning where
the HELOC proceeds had been disbursed. Suarez denied
receiving any such notifications and went on to testify that the
address listed as the borrower’s address on the HELOC
agreement was the address of the Chase Bank where DeMarco
worked. Following the completion of Suarez’s testimony,
No. 14-1526                                                  13

defense counsel requested, for the first time, that the govern-
ment provide him with an unredacted copy of the HELOC
agreement. The government located an unredacted copy of the
agreement and showed it to defense counsel.
    The government then called Agent McCune to the stand.
The government asked Agent McCune to disclose the address
that appeared in the redacted portion of the HELOC agree-
ment in order to rebut the implication that Suarez’s address
was listed as the borrower’s address and to corroborate
Suarez’s testimony that he had not received notifications
regarding distribution of the HELOC proceeds. DeMarco
objected and, following a lengthy exchange between the
district court and defense counsel, the court permitted Agent
McCune to testify that the address listed as the borrower’s
address in the redacted portion of the HELOC agreement was
indeed the address of the Chase Bank where DeMarco worked.
    DeMarco claims that the government violated Federal Rule
of Criminal Procedure 16(a)(1)(E)(i) by using the redacted
information in its case-in-chief, since he was not provided with
an unredacted copy beforehand. But DeMarco was provided
with a redacted copy of the agreement more than two years
before the start of trial and at no point during that period did
he request an unredacted version. Since DeMarco intended to
argue at trial that Suarez’s address appeared on the HELOC
agreement as the borrower’s address, he should have re-
quested an unredacted copy of the agreement to confirm that
this fact was supported by the evidence. By failing to do so,
DeMarco proceeded at his own peril. Indeed, defense counsel
twice admitted during the post-objection colloquy with the
district court that it was his “mistake” that he did not seek to
14                                                    No. 14-1526

obtain an unredacted copy of the HELOC agreement during
his trial preparation. DeMarco cannot fail to use due diligence
and then, after eliciting incriminating testimony, seek to argue
that the government violated its discovery obligations.
Moreover, it is hard to see how DeMarco could have been
“unduly surprised” with respect to the redacted information
since he completed the HELOC documents and supplied the
address.
     B. DeMarco’s Sentence
    DeMarco challenges his sentence, arguing that the district
court improperly applied Guidelines enhancements for abuse
of a position of trust, see U.S.S.G. § 3B1.3, and the use of
sophisticated means, see U.S.S.G. § 2B1.1(b)(10)(C). We review
the district court’s interpretation and application of the United
States Sentencing Guidelines de novo and its findings of fact for
clear error. United States v. Ellis, 440 F.3d 434, 436 (7th Cir.
2006) (citing United States v. Bothun, 424 F.3d 582, 586 (7th Cir.
2005)); United States v. Baldwin, 414 F.3d 791, 798 (7th Cir. 2005)
(discussing sentencing review post-Booker).
        1. Abuse of a Position of Trust
    United States Sentencing Guidelines § 3B1.3 authorizes a
two-point sentencing enhancement when a defendant “abused
a position of public or private trust … in a manner that
significantly facilitated the commission or concealment of the
offense.” U.S.S.G. § 3B1.3. We employ a two-part test to
determine whether the abuse of trust enhancement is appropri-
ate: (1) whether the defendant occupied a position of trust, and
(2) whether the defendant’s abuse of that position of trust
facilitated his commission or concealment of the crime. United
No. 14-1526                                                    15

States v. Cruz, 317 F.3d 763, 766 (7th Cir. 2003). In determining
whether the defendant occupied a position of trust, we analyze
the situation from the perspective of the victim. United States v.
Hathcoat, 30 F.3d 913, 919 (7th Cir. 1994). A formal position of
trust is not necessary under § 3B1.3, United States v. Mabrook,
301 F.3d 503, 510 (7th Cir. 2002), rather, courts should look
beyond labels and categories that characterize the relationship
and focus on the nature of the defendant’s relationship to the
victim and the level of responsibility he was given. Id.
    Under the facts given here, the district court properly
applied a two-level enhancement pursuant to § 3B1.3. DeMarco
admitted that he befriended and gained the trust of an elderly
bank customer. He told Suarez that he was “in charge of a lot
of very wealthy people’s accounts” and that he could help
Suarez sell his property. Suarez testified that he believed that
DeMarco would be able to use his position at Chase Bank to
help him sell his property. Suarez also testified that DeMarco
convinced him that a HELOC was necessary to complete the
sale of his property and that he did not question DeMarco
regarding the HELOC or distribution of the HELOC proceeds
because he had “confidence in him [DeMarco].” Moreover,
Suarez allowed DeMarco to control the HELOC closing and
signed the HELOC agreement at DeMarco’s direction, even
though he did not fully understand the agreement at the time
of signing. These facts are more than sufficient to show that
DeMarco used his position at Chase Bank in order to convince
Suarez that he had a buyer for the property, persuade him that
a HELOC was necessary to consummate the sale, and control
the events that took place at the HELOC closing. DeMarco
himself admitted that Suarez trusted him to “do the right
16                                                    No. 14-1526

thing” in this financial transaction and that he abused this
trust. Accordingly, the district court did not err in enhancing
DeMarco’s sentence for abuse of a position of trust.
       2. Sophisticated Means
    United States Sentencing Guidelines § 2B1.1(b)(10)(C) pro-
vides for a two-level sentencing enhancement if the offense
involved sophisticated means. Sophisticated means is defined
as “means especially complex or especially intricate offense
conduct pertaining to the execution or concealment of the
offense.” U.S.S.G. § 2B1.1 cmt. n.9(B). Application of the
enhancement is proper “when the conduct shows a greater
level of planning or concealment than the typical fraud of its
kind.” United States v. Knox, 624 F.3d 856, 871 (7th Cir. 2011); see
also United States v. Kontny, 238 F.3d 815, 821 (7th Cir. 2001)
(concluding that “sophisticated,” as used in an analogous
adjustment for tax frauds under U.S.S.G. § 2T1.1, refers to
efforts “that go beyond” but “not necessarily far beyond” the
typical case). DeMarco contends that his conduct was an
isolated instance of fraud which did not entail a greater level
of planning or concealment than the garden-variety wire fraud.
We disagree.
    Over the course of several months, DeMarco befriended an
elderly customer at the bank where he was a branch manager
and an assistant vice president. Shortly after he discovered that
Suarez owned a property worth upwards of $1.8 million,
DeMarco caused Suarez to delist his property with Coldwell
Banker so as to ensure it was not sold before the completion of
his scheme. DeMarco convinced Suarez to obtain a HELOC on
the property, and, using his HELOC expertise, submitted
No. 14-1526                                                    17

multiple HELOC applications in Suarez’s name to multiple
banks. DeMarco made sure to attend the HELOC closing in
order to misrepresent his work address as that of the borrower
on the HELOC agreement. He also fraudulently opened a joint
checking account in his and Suarez’s name, which listed his
home address, rather than Suarez’s, as the address of record.
DeMarco took these steps to facilitate his access to the HELOC
funds and to ensure that he, rather than Suarez, received any
notifications regarding the HELOC in order to postpone
detection. See United States v. Wayland, 549 F.3d 526, 527 (7th
Cir. 2008) (holding enhancement proper, in part, because the
defendant fraudulently registered both a post office box and
joint checking account in his and a fictitious in-home assistant’s
names to facilitate receipt of fraudulently acquired Medicare
funds); United Stated v. Robinson, 538 F.3d 605, 607–08 (7th Cir.
2008) (holding enhancement proper where defendant included
a false telephone number on checks that, if dialed, allowed the
defendant to personally misrepresent the legitimacy of the
check to the caller); United States v. Maddox, 551 Fed. Appx. 275,
276 (7th Cir. 2014) (not selected for publication) (holding
enhancement proper where the defendant changed the mailing
address on a victim’s personal bank account “so that the bank
statements would be sent to post office boxes rather than the
victim, postponing detection”). The foregoing scheme is not
merely an isolated instance of fraud, as DeMarco claims.
Rather, given the myriad of steps involved, including
DeMarco’s manipulation of the HELOC agreement and joint
account, we cannot say that the district court clearly erred in
enhancing DeMarco’s sentence for the use of sophisticated
means.
18                                            No. 14-1526

                   III. CONCLUSION
  For these reasons, DeMarco’s conviction and sentence are
AFFIRMED.